Citation Nr: 1233231	
Decision Date: 09/25/12    Archive Date: 10/01/12

DOCKET NO.  06-07 930	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to an increased evaluation for migraine headaches on an extraschedular basis. 

2. Entitlement to a total disability rating due to individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

H. Hoeft, Counsel


INTRODUCTION

The Veteran had active service from June 1986 to April 1993.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a May 2004 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  Jurisdiction of the appeal was subsequently transferred to the RO located in Atlanta, Georgia.  

The appeal has been before the Board on two prior occasions, once in June 2009 and again in July 2011.  In June 2009, the Board granted an increased evaluation of 50 percent (the maximum schedular rating assignable for migraines under Diagnostic Code 8100).  The Board also remanded the claim for consideration of an extraschedular evaluation under the provisions of 38 C.F.R. § 3.321(b)(1).  The RO denied the claim on an extraschedular basis in a December 2009 supplemental statement of the case (SSOC).  

In July 2011, the Board again remanded the issue on appeal in order to have the issue referred to the Under Secretary for Benefits or the Director of the Compensation and Pension (C&P) Service, for consideration under the extra-schedular principles of 38 C.F.R. § 3.321(b)(1). See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Of record is a decision, dated in November 2011, rendered by the Director of the C&P Service, regarding an extraschedular evaluation for the Veteran's service-connected migraine disability.  The Board is therefore satisfied there has been substantial compliance with the remand directives set out in July 2011. Stegall v. West, 11 Vet. App. 268 (1998). 

A hearing was held before the undersigned Veterans Law Judge in February 2009.  A transcript of that proceeding has been associated with the claims file. 

The Veteran submitted additional evidence after the most recent supplemental statement of the case was issued; however, she subsequently submitted a waiver of her right to have evidence considered by the RO. See June 2012 Expedited Processing /Waiver Form. 

In August 2012, the Veteran and her representative expressly raised the issue of entitlement to TDIU in connection with the instant claim.  See August 2012 Written Brief Presentation. See Rice v. Shinseki, 22 Vet. App. 447 (2009).  As such, the TDIU claim is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center, in Washington, DC.


FINDINGS OF FACT

1. In a June 2009 decision, the Board granted a 50 percent evaluation for the Veteran's service-connected migraine disability; this the maximum schedular rating assignable for migraine headaches under Diagnostic Code 8100. 

2. Pursuant to a July 2011 Board remand and the provisions of 38 C.F.R. § 3.321(b)(1), in November 2011, the VA Director for Compensation and Pension Service denied an extraschedular evaluation for the service-connected migraine disability. 

3. The Veteran's migraine disability does not present such an exceptional or unusual disability picture that the available schedular evaluations are considered to be inadequate.



CONCLUSION OF LAW

The criteria for an increased disability rating for migraine headaches on an extraschedular basis are not met. 38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321(b), 3.326 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

With respect to the Veteran's claim, VA has met all statutory and regulatory notice and duty to assist provisions. See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011). 

Prior to a November 2011 memorandum decision by the VA Director for Compensation and Pension Service, letters dated in December 2003 and November 2009, satisfied the duty to notify provisions. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded, Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (noting that a VCAA defect may be cured by the issuance of a fully compliant notification letter followed by a re-adjudication of the claim). 

Further, the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of her claim, to include the opportunity to present pertinent evidence. Simmons v. Nicholson, 487 F.3d 892, 896 (Fed. Cir. 2007); Sanders v. Nicholson, 487 F.3d. 881, 887 (Fed. Circ. 2007), rev'd on other grounds, Sanders v. Shinseki, 556 U.S.-(2009).  Thus, the Board finds that the content requirements of the notice VA is to provide have been met. See Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

Regarding the duty to assist, the Veteran's service treatment records (STRs), VA medical treatment records, medical treatment records from service medical facilities, and any identified private medical records have been obtained.  She has had a hearing.  The Veteran was afforded a VA examination.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met. 38 C.F.R. § 3.159(c)(4).  No further assistance to the Veteran with the development of evidence is required. 

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose. See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

Extraschedular Rating for Migraine Headaches 

The Veteran's migraine headache disability is currently rated 50 percent disabling under the criteria of 38 C.F.R. § 4.124a, Diagnostic Code (DC) 8100.  Under this diagnostic code, a 50 percent disability rating is indicative of very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability (Emphasis added).  This is the maximum schedular rating available under this diagnostic code.  

In exceptional cases where schedular disability ratings are found to be inadequate, consideration of an extra-schedular disability rating is made. 38 C.F.R. § 3.321(b)(1).  There is a three-step analysis for determining whether an extra-schedular disability rating is appropriate. Thun v. Peake, 22 Vet. App. 111 (2008). 

First, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability and the established criteria found in the rating schedule to determine whether the Veteran's disability picture is adequately contemplated by the rating schedule. Id.  If not, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms." Id.; see also 38 C.F.R. § 3.321(b)(1).  If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating. Id.  

Previously, in July 2011 remand, the Board remanded the issues on appeal to the RO via the AMC for referral to the Under Secretary for Benefits or the Director of C&P Service, for consideration of an extraschedular evaluation for the Veteran's service connected migraines under the applicable extra-schedular principles of 38 C.F.R. § 3.321(b)(1). 

As the Board itself cannot assign an extraschedular rating in the first instance pursuant to 38 C.F.R. § 3.321(b), it must specifically adjudicate whether to refer a case to the Director of C&P Service for an extra-schedular evaluation when the issue is either raised by the claimant or is reasonably raised by the evidence of record. Thun, supra; see also Barringer v. Peake, 22 Vet. App. 242 (2008).  If, and only if, the Director of C&P Service determines that an extra-schedular evaluation is not warranted, does the Board then have jurisdiction to decide the extra-schedular claim on the merits.  In fact, the Court held that although the Board is precluded from initially assigning an extraschedular rating, there is no restriction on the Board's ability to review the adjudication of an extraschedular rating once the Director of C&P determines that an extraschedular rating is not warranted. Anderson v. Shinseki, 22 Vet. App. 423, 427-8 (2009); see also Floyd v. Brown, 9 Vet. App. 88 (1996) (stating that once the Board properly refers an extraschedular rating issue to the Director of C&P for review, appellant may "continue[ ] to appeal the extraschedular rating aspect of this claim"); see also 38 U.S.C.A. §§ 511(a), 7104(a) ("All questions in a matter ... subject to decision by the Secretary shall be subject to one review on appeal to the ... Board.").

As noted above, in November 2011, the Director of C&P issued a decision and basically concluded that entitlement to an extraschedular evaluation for the Veteran's service-connected migraine disability was not established under 38 C.F.R. § 3.321(b)(1).  This determination will be discussed further below. 

Turning to the pertinent medical and lay evidence of record (chronologically), VA treatment records dated from 2004 to 2006 reflect complaints of migraines, occurring two to three times per month and lasting two to three days (per episode).  In this regard, a January 2004 VA neurology examination shows that the Veteran had a history of migraine variant headaches with visual aura.  Her medications included propanolol (once per day) for headaches prevention; Zolmitriptan (for headaches); and promethazine before meals and at bedtime for associated nausea.  She reported that she stopped working in 2002.  She described her headaches as a jarring, pounding sensation.  She stated that the headaches began to increase in severity in 2003 and that the pain was so intense she wanted to knock herself out.  She also reported a history of two to three headaches per week, and three headaches per week since November 2003.  Associated symptoms included nausea, vomiting, and visual disturbances.  

An August 2006 VA treatment note shows that the Veteran was unable to tolerate triptans for her headache pain and that she was currently taking propranolol instead.  She noted that while the triptan helped with her migraine pain, she was unable to take it on a daily basis due to increased drowsiness which interfered with her work.  

A VA treatment record dated in January 2008 reflects that the Veteran reported she had bad migraines and also notices stuttering and memory loss.  The assessment was migraines.  The examiner prescribed Topamax. 

A December 2008 Leave of Absence Request from the Veteran's employer indicates that intermittent FMLA leave or a reduced work schedule was requested as s result of severe migraines.  

VA treatment records dated in February 2009 reflect complaints of near-constant headaches and accompanying right eye blindness over the course of the last two weeks.  The Veteran reported that the headaches were so severe that she often had to leave her shift at work; her supervisor/employer subsequently recommended that she take two months off (via FMLA); the Veteran stated that this was not a solution to her migraine problems and that her disability was progressively worsening. 

At her Board hearing in February 2009, the Veteran stated that she experienced frequent migraine headaches and received treatment for them through VA.  She reported that she was employed as a phlebotomist at the time, but that she could only work part-time due to the frequency and intensity of her migraine headaches.  She testified that she took medications for her migraines which only made her groggy and tired and prevented her from going to work.  She stated that over the past two weeks she had experienced headaches every day.  She also testified that her migraines manifest initially with right eye loss of vision, which progress to bilateral blindness if she does not treat the headache.  Although the Veteran reported that she was only working on a part-time basis (3 days per week), she still found it necessary to take time off due to her migraines.  

A VA treatment record dated in March 2009 reflects that the Veteran complained of having two to three headaches per week for the last two weeks.  The pain was located in the right temporal area which radiated to the eye and was accompanied by photophobia, visual disturbance, and nausea.  

A March 2010 VA treatment record indicates that the Veteran was only experiencing migraines two times a week due to an increased dosage of Topamax.

In May 2010, the Veteran underwent a VA neuropsychological functioning examination to assess her cognitive and emotional functioning as secondary to a history of a concussion.  The Veteran reported that she was struggling with school due to cognitive difficulty.  She also reported that she lost her job in September 2009 as a phlebotomist due to mobility problems and migraine headaches.  She noted that she had missed a great deal of school due to her health problems in general.  There were no specific findings or other complaints with respect to her migraine disability.  

A June 2010 VA treatment report reflects that the Veteran's headache frequency and pain had decreased.  

As noted above, in July 2011, the Board remanded the claim for referral to the Director of Compensation and Pension Service (C&P) for consideration of an extraschedular rating.  

VA treatment records dated in July 2011 reflect that the Veteran was restricted to 4 hours of work per day; the examining physician (Dr. Smith) stated that the Veteran's bilateral knee pain, low back pain, and migraines "may interfere with a 4 hour work span."  Other treatment records from this time period indicate that the Veteran's Topamax dosage was increased and that it was helpful for migraine control.  

In September 2011, Dr. Smith, a VA physician, submitted a letter stating that the Veteran had "multiple disabilities which affect her ability to maintain employment and/or attend school."  Dr. Smith went on to enumerate three disabilities: (1) Diffuse joint pain; (2) migraines; and (3) carpal tunnel syndrome.  Dr. Smith noted that the joint pain (which is a non-service connected disability) "would limit jobs that require prolonged positions like truck/bus driving," and that the carpal tunnel syndrome (also non-service connected) would be exacerbated by jobs that require repetitive motion of the hands and administrative tasks like typing.  With respect to migraines, Dr. Smith stated that the migraine medications "may" further limit the Veteran's concentration ability due to the sedating effects of her medications. 

In a November 2011 opinion, after review of the claims file, the Director found that the Veteran's symptomatology was wholly contemplated by the schedular criteria; therefore there was no exceptional disability pattern, and an extraschedular rating was not warranted.  

Thereafter, in a June 2012 SSOC, the RO in turn denied entitlement to an extraschedular rating for the Veteran's service-connected migraine disability. 

While the RO denied the claim based on this determination, it is not binding on the Board. Fisher v. Brown, 4 Vet. App. 405 (1993) (denying reconsideration).  Thus, entitlement to an extraschedular rating under 38 C.F.R. § 3.321(b)(1) will be considered based on all evidence during the period on appeal.

On review of the claims file, the Board must agree with the Director that the Veteran's migraines do not present such an exceptional or unusual disability picture so as to render impractical the schedular rating criteria.  

Again, under DC 8100, a 50 percent disability rating is indicative of very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability. (Emphasis added).  In this case, the evidentiary record shows that the Veteran experiences migraines two to three times per week, on average, which can last from a few hours to a few days, and which require medication (with some drowsy/sleepiness effects, depending on the medication taken).  The record also reflects that the Veteran has been restricted to 4 hours of work per day as a result of her migraines and other service-connected/non-service connected disabilities.  

Obviously, "severe economic inadaptability" is demonstrated in this case; however, as noted by the Director, this is the threshold criteria for a 50 percent evaluation.  The record also shows that the headaches occur up to three times per week (at most) and often require the Veteran to lie down for relief.  The migraines are thus "frequent" and "prostrating" in nature - this symptomatology is, too, expressly contemplated by the 50 percent rating criteria. See 38 C.F.R. § 4.124a, Diagnostic Code 8100.  

In sum, the Veteran's migraines are very frequent, often prostrating, and interfere with the Veteran's economic adaptability; this disability picture is neither exceptional, nor unusual in the context of 38 C.F.R. § 3.321(b)(1) consideration.  Rather, these symptoms appear to fit squarely within the criteria for a 50 percent evaluation under DC 8100.  The record does not thus establish that the rating criteria are inadequate for rating any of her migraine disability.  As the effects of the Veteran's disability have been fully considered and are contemplated in the rating schedule, an extraschedular rating is not warranted. 

In so finding, the Board notes that the Veteran is competent to report her increased migraine symptoms because this requires only personal knowledge as it comes to her through her senses. Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, as noted above, the clinical evidence of record does not indicate that the assignment of any extraschedular evaluation is warranted.  Thus, evidence of increased migraine symptomatology warranting the assignment of an extraschedular rating has not been established, either through medical or lay evidence.

The Board also recognizes that its July 2011 remand inherently, if not explicitly, included the finding that the rating schedule did not adequately account for the Veteran's level of disability, and that there was evidence of interference with employment, as such was the basis for referring the matter to the Director of C&P Service for extraschedular consideration.  However, crucially, this finding was only made with respect to the question of whether the threshold requirements identified in Thun for referral for extraschedular consideration had been met.  The Board is not bound by any finding made in the July 2011 remand.  To the contrary, the Court explicitly held in Anderson, that the initial finding with respect to meeting the steps of Thun, and thereby warranting referral, did not result in a final decision that was binding on the Board as to whether entitlement to an extraschedular evaluation was warranted. See Anderson v. Shinseki, supra, at 427.

For all the foregoing reasons, the Board finds that the criteria for submission for assignment of an extraschedular evaluation for migraine headaches pursuant to 38 C.F.R. § 3.321(b)(1) are not met. See Thun, supra; see also Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 


ORDER


An increased disability rating for migraine headaches on an extraschedular basis is denied. 


REMAND

VA will grant TDIU when the evidence shows that a veteran is precluded, by reason of service-connected disabilities, from obtaining and maintaining any form of gainful employment consistent with his education and occupational experience. 38 C.F.R. §§ 3.340, 3.341, 4.16 (2011).  

Under the applicable regulations, benefits based on individual unemployability are granted only when it is established that the service-connected disabilities are so severe, standing alone, as to prevent the retaining of gainful employment.  If there is only one such disability, it must be rated at least 60 percent disabling to qualify for benefits based on individual unemployability.  If there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more. 38 C.F.R. § 4.16(a). 

In Rice v. Shinseki, 22 Vet. App. 447 (2009) the Court of Appeals for Veterans Claims (Court) held that a claim for TDIU, either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  

As noted above, the Veteran and her representative submitted a statement in August 2012, indicating that her service-connected disabilities affect her ability to maintain gainful employment and/or attend school. See The American Legion, Written Brief.  In September 2011, Dr. Smith (a VA physician) submitted a letter also stating that the Veteran's migraine disability (among other non-service connected disabilities) affect her ability to maintain employment.  Recent VA treatment records additionally reflect that the Veteran has been restricted to 4 hours of work per week; these records also indicate that the Veteran has applied for Vocational Rehabilitation. See July 2011 VA Women's Wellness Progress Notes.  However, at this point in time, it remains unclear whether the Veteran is currently employed in any capacity, either on a full or part-time basis. (Note: marginal employment is not considered gainful for purposes of TDIU).  

In any event, the Board finds that a claim of entitlement to TDIU has been raised in conjunction with her claim of entitlement to an increased evaluation for migraines (and other service-connected disabilities). See Rice, supra. 

Here, the Board notes that the Veteran is currently service-connected for migraine headaches, evaluated as 50 percent disabling; retropatellar pain syndrome, right knee, evaluated as 10 percent disabling; tinnitus, evaluated as 10 percent disabling; microcytic anemia, evaluated as 10 percent disabling; left breast benign cyst, evaluated as 10 percent disabling; and right breast benign cyst, evaluated as 0 percent disabling.  Her combined evaluation is 70 percent.  Based on the foregoing, the Veteran thus meets the pertinent schedular criteria for TDIU. See 38 C.F.R. § 4.16(a). 

However, the record does not contain an opinion as to whether the Veteran's service-connected disabilities alone, and not in conjunction with her nonservice-connected disabilities to include chronic fatigue syndrome (CFS) and carpal tunnel syndrome (See September 2011 Letter from Dr. Smith), make her unemployable for VA purposes.  On remand, such an opinion must be obtained. 38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2011).  

In addition, because VA provides vocational rehabilitation to determine if a veteran is in need of rehabilitation due to an employment handicap, the Board finds that the Veteran's vocational rehabilitation records are relevant to her claim for TDIU benefits.  These records must be obtained before the Board can render a fully informed decision in this matter and to satisfy VA's duty to assist the Veteran. Therefore, the Board finds this claim must also be remanded in order to obtain the Veteran's VA vocational rehabilitation file. 


Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran with a letter satisfying the duty to notify provisions with respect to her claim of entitlement to TDIU. 

2. Ask the Veteran to complete a formal application for TDIU.

3. Obtain the Veteran's VA vocational rehabilitation file and incorporate it into the claims file.  Any negative attempts to obtain this evidence must be documented in the claims file. 

4. Thereafter, make arrangements to provide the Veteran with an examination to determine the effects of her service-connected disabilities on her ability to maintain employment consistent with her education and occupational experience. 

The claims folder must be made available to the examiner for review in conjunction with the examination.  All necessary special studies or tests are to be accomplished. The examiner must elicit from the Veteran and record for clinical purposes a full work and educational history. Based on a review of the case, the examiner must provide an opinion as to whether the Veteran's service-connected disabilities alone preclude her from securing and following substantially gainful employment consistent with her education and occupational experience.  All opinions provided must include an explanation of the bases for the opinion.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and specifically explain why an opinion cannot be provided without resort to speculation. 

5. The RO/AMC must then issue a decision as to whether TDIU is warranted.  If the claim is denied the Veteran and her representative must be provided a supplemental statement of the case.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review. 

The Veteran is hereby notified that it is her responsibility to report for the examination scheduled in connection with this REMAND and to cooperate in the development of his case.  The consequences of failure to report for a VA examination without good cause may include denial of his claim. 38 C.F.R. §§ 3.158, 3.655 (2011). 


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


